Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 04/13/2022 has been entered. Claims 1 and 4-12 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tachioka (JP 2012149906 A, all citations provided from machine translation attached) in view of Aoki (US 20100266004 A1), Amada (JP 2004289762 A, all citations provided from machine translation attached) 

Regarding claim 1, Tachioka teaches one or more processors (10 ,13); and a memory storing executable instructions that, when executed by the one or more processors, causes the one or more processors to perform a function. (Page.12, Paragraph 3)

Tachioka also teaches a plurality of input signal acquisitors (microphones) configured to acquire acquisition unit acquiring a wave generated by a wave source (sound source) as an input signal. (Page.2, paragraph 5)

Tachioka also teaches a converter (3) configured to convert conversion unit converting a plurality of the input signals acquired by the input signal acquisitors acquisition unit into a plurality of frequency- domain signals. (Page.2, paragraph 8)

Tachioka also teaches an integrated correlation function calculator (3) configured to calculate an integrated correlation function, based on the frequency-specific cross-spectrum. (Page.2, paragraphs 6-8, Claim 8) 

Tachioka does not explicitly teach a cross-spectrum calculator configured to calculate a cross- spectrum, based on the frequency-domain signals and a frequency-specific cross-spectrum calculator configured to calculate a frequency-specific cross-spectrum, based on the cross-spectrum and wherein the integrated correlation function calculator includes: 2 a frequency-specific correlation function generator configured to generate a frequency- specific correlation function by inversely converting the frequency-specific cross-spectrum; and an integrated correlation function generator configured to integrate the frequency-specific correlation function and generate one integrated correlation function being a total product of the frequency-specific correlation function or a total sum of the frequency-specific correlation function

Aoki teaches a cross-spectrum calculator (20) configured to calculate a cross- spectrum, based on the frequency-domain signals. (Paragraphs 35, 92, Claims 1-2)

Amada teaches an integrated correlation function generator (integration section 203) configured to integrate the frequency-specific correlation function and generate one integrated correlation function being a total product of the frequency-specific correlation function or a total sum of the frequency-specific correlation function. (Paragraphs 60-75, 58, Equations 3-4)

Amada also teaches a frequency-specific cross-spectrum calculator (cross-correlation calculation unit 202) configured to calculate a frequency-specific cross-spectrum, based on the cross-spectrum. (Paragraphs 60, 63, 69, 117)

	Amada also teaches a frequency-specific correlation function generator configured to generate a frequency- specific correlation function by inversely converting the frequency-specific cross-spectrum. (Paragraphs 60-75, 58, Equations 3-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate a cross-spectrum calculator configured to calculate a cross- spectrum, based on the frequency-domain signals as taught by Aoki in order to in order to limit the distortion in the reconstructed signal and further modify Tachioka to incorporate an integrated correlation function generator configured to integrate the frequency-specific correlation function and generate one integrated correlation function being a total product of the frequency-specific correlation function or a total sum of the frequency-specific correlation function and  a frequency-specific cross-spectrum calculator configured to calculate a frequency-specific cross-spectrum, based on the cross-spectrum and a frequency-specific correlation function generator configured to generate a frequency- specific correlation function by inversely converting the frequency-specific cross-spectrum as taught by Amada in order to reduce the amount of calculations which are performed in the frequency domain compared to the time domain and to suppress noise.

Regarding claim 4, Tachioka does not explicitly teach wherein the frequency-specific cross-spectrum calculator includes a frequency-specific basic cross-spectrum calculator configured to calculate a frequency-specific basic cross-spectrum, based on the cross-spectrum, and the frequency-specific cross-spectrum calculator determines the frequency-specific basic cross-spectrum as the frequency-specific cross-spectrum.

Aoki teaches wherein the frequency-specific cross-spectrum calculator includes a frequency-specific basic cross-spectrum calculator configured to calculate a frequency-specific basic cross-spectrum, based on the cross-spectrum, and the frequency-specific cross-spectrum calculator determines the frequency-specific basic cross-spectrum as the frequency-specific cross-spectrum. (Paragraphs 70-71, 41, 69, 74, Claim 1-2, Fig.7, Expressions 16-17)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate wherein the frequency-specific cross-spectrum calculator includes a frequency-specific basic cross-spectrum calculator configured to calculate a frequency-specific basic cross-spectrum, based on the cross-spectrum, and the frequency-specific cross-spectrum calculator determines the frequency-specific basic cross-spectrum as the frequency-specific cross-spectrum in order to calculate a phase offset and time difference (errors).

Regarding claim 7, Tachioka teaches acquiring a wave generated by a wave source as an input signal. (Page.2, paragraph 5)

Tachioka also teaches converting a plurality of the input signals acquired in the input signal acquisition unit into a plurality of frequency-domain signals. (Page.2, paragraph 8)


Tachioka does not explicitly teach calculating a cross-spectrum, based on the frequency-domain signals andAppln. No.: 16/309,542 calculating a frequency-specific cross-spectrum, based on the cross-spectrum and generating a frequency-specific correlation function by inversely converting the frequency-specific cross-spectrum; and integrating the frequency-specific correlation function and generating one integrated correlation function being a total product of the frequency-specific correlation function or a total sum of the frequency-specific correlation function

Aoki teaches calculating a cross-spectrum, based on the frequency-domain signals. (Paragraphs 35, 92, Claims 1-2)

Amada also teaches calculating a frequency-specific cross-spectrum, based on the cross-spectrum. (Paragraphs 60, 63, 69, 117)

Amada also teaches generating a frequency-specific correlation function by inversely converting the frequency-specific cross-spectrum. (Paragraphs 60-75, 58, Equations 3-4)

Amada also teaches integrating the frequency-specific correlation function and generating one integrated correlation function being a total product of the frequency-specific correlation function or a total sum of the frequency-specific correlation function. (Paragraphs 60-75, 58, Equations 3-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate calculating a cross-spectrum, based on the frequency-domain signals as taught by Aoki in order to in order to limit the distortion in the reconstructed signal and further modify Tachioka to incorporate calculating a frequency-specific cross-spectrum, based on the cross-spectrum and generating a frequency-specific correlation function by inversely converting the frequency-specific cross-spectrum and integrating the frequency-specific correlation function and generating one integrated correlation function being a total product of the frequency-specific correlation function or a total sum of the frequency-specific correlation function as taught by Amada in order to reduce the amount of calculations which are performed in the frequency domain compared to the time domain and to suppress noise.

Regarding claim 8, the claim discloses substantially the same limitations, as claim 7. All limitations as recited have been analyzed and rejected with respect to claim 8, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 8 is rejected for the same rational over the prior art cited in claim 7. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tachioka in view of Aoki and Amada as applied to claim 1 and in further view of Nichols (US 20070168341 A1).

Regarding claim 5, Tachioka does not explicitly teach wherein the frequency-specific cross-spectrum calculator includes: a frequency-specific basic cross-spectrum calculator configured to calculate a frequency-specific basic cross-spectrum, based on the cross- spectrum; a kernel function storage configured to store a kernel function spectrum; and 4Docket No. J-18-0231 a multiplier configured to multiply the frequency-specific basic cross-spectrum and a function spectrum, and determine the frequency- specific cross-spectrum.

Aoki teaches wherein the frequency-specific cross-spectrum calculator (60) includes: a frequency-specific basic cross-spectrum calculator configured to calculate a frequency-specific basic cross-spectrum, based on the cross- spectrum. (Paragraphs 70-71, Expressions 16-17)

Aoki also teaches a multiplier configured to multiply the frequency-specific basic cross-spectrum and a function spectrum, and determine the frequency- specific cross-spectrum. (Paragraphs 60-63, Expressions 13-15)

Nichols teaches a kernel function storage configured to store a kernel function spectrum. (Paragraphs 29-31)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate wherein the frequency-specific cross-spectrum calculator includes: a frequency-specific basic cross-spectrum calculator configured to calculate a frequency-specific basic cross-spectrum, based on the cross- spectrum; and 4Docket No. J-18-0231 a multiplier configured to multiply the frequency-specific basic cross-spectrum and a function spectrum, and determine the frequency- specific cross-spectrum as taught by Aoki in order to calculate a phase offset and time difference (errors) and further modify Tachioka to incorporate a kernel function storage configured to store a kernel function spectrum as taught by Nichols in order to estimate the time-delayed mutual information metric and/or the time-delayed transfer entropy metric.

Regarding claim 6, Tachioka does not explicitly teach wherein the frequency-specific cross-spectrum calculator includes: a frequency-specific basic cross-spectrum calculator configured to calculate a frequency-specific basic cross-spectrum, based on the cross- spectrum; a kernel function spectrum calculator configured to calculate a kernel function spectrum, based on the cross-spectrum; and a multiplier configured to multiply the frequency-specific basic cross-spectrum and a function spectrum, and determine the frequency- specific cross-spectrum.

Aoki teaches wherein the frequency-specific cross-spectrum calculator (60) includes: a frequency-specific basic cross-spectrum calculator configured to calculate a frequency-specific basic cross-spectrum, based on the cross- spectrum. (Paragraphs 70-71, Expressions 16-17)

Aoki also teaches a multiplier configured to multiply the frequency-specific basic cross-spectrum and a function spectrum, and determine the frequency- specific cross-spectrum. (Paragraphs 60-63, Expressions 13-15)

Nichols teaches a kernel function spectrum calculator configured to calculate a kernel function spectrum, based on the cross-spectrum. (Paragraphs 29-31)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate wherein the frequency-specific cross-spectrum calculator includes: a frequency-specific basic cross-spectrum calculator configured to calculate a frequency-specific basic cross-spectrum, based on the cross- spectrum; and4Docket No. J-18-0231 a multiplier configured to multiply the frequency-specific basic cross-spectrum and a function spectrum, and determine the frequency- specific cross-spectrum as taught by Aoki in order to calculate a phase offset and time difference (errors) and further modify Tachioka to incorporate a kernel function spectrum calculator configured to calculate a kernel function spectrum, based on the cross-spectrum as taught by Nichols in order to estimate the time-delayed mutual information metric and/or the time-delayed transfer entropy metric.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tachioka in view of Aoki and Amada as applied to claim 1 and in further view of Sato (JP 2013213739 A, all citations provided from machine translation attached).

Regarding claim 9, Tachioka does not explicitly teach an estimated direction information generator configured to generate estimated direction information of a wave source, based on an integrated correlation function

Sato teaches an estimated direction information generator (213) configured to generate estimated direction information of a wave source, based on an integrated correlation function. (Page.6, last paragraph-Page.7, paragraphs 1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate estimated direction information generator configured to generate estimated direction information of a wave source, based on an integrated correlation function in order to allow easy alteration and expansion of an area covered by a microphone array.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tachioka in view of Aoki and Amada as applied to claim 1 and in further view of Nomura (JP 2012244846 A, all citations provided from machine translation attached)

Regarding claim 10, Tachioka does not explicitly teach wherein the plurality of input signal acquisitors acquire the wave by converting a sound wave into an electrical signal by a microphone.

Nomura teaches wherein the plurality of input signal acquisitors acquire the wave by converting a sound wave into an electrical signal by a microphone (201). (Page.3, paragraph 7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate wherein the plurality of input signal acquisitors acquire the wave by converting a sound wave into an electrical signal by a microphone as taught by Nomura in order to generate power which is capable of enlarging the area within which the apparatus can be installed

Regarding claim 11, Tachioka does not explicitly teach wherein the plurality of input signal acquisitors acquire the wave by converting a vibration wave into an electrical signal by a vibration sensor. 

Nomura teaches wherein the plurality of input signal acquisitors acquire the wave by converting a vibration wave into an electrical signal by a vibration sensor (200, 201). (Page.3, paragraphs 6-7, Page.4, paragraph 7-Page.5, paragraph 2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate wherein the plurality of input signal acquisitors acquire the wave by converting a vibration wave into an electrical signal by a vibration sensor as taught by Nomura in order to generate power which is capable of enlarging the area within which the apparatus can be installed

Regarding claim 12, Tachioka does not explicitly teach wherein the plurality of input signal acquisitors acquire the wave by converting a radio wave into an electrical signal by an antenna.

Nomura teaches wherein the plurality of input signal acquisitors acquire the wave by converting a radio wave into an electrical signal by an antenna (antenna 111, 121). (Page.2, paragraphs 3-7, Page.5, paragraph 2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate wherein the plurality of input signal acquisitors acquire the wave by converting a radio wave into an electrical signal by an antenna as taught by Nomura in order to generate power which is capable of enlarging the area within which the apparatus can be installed.

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 101 of claims 1-9.  Accordingly, the rejection has been withdrawn.	

Applicant’s arguments with respect to claim(s) 1, 7-8 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645